SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-11129 COMMUNITY TRUST BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-0979818 (State or other jurisdiction of incorporation or organization) IRS Employer Identification No. 346 North Mayo Trail Pikeville, Kentucky (address of principal executive offices) 41501 (Zip Code) (606) 432-1414 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filerü Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Common stock – 15,225,616 shares outstanding at July 31, 2007 PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements The accompanying information has not been audited by independent registered public accountants; however, in the opinion of management such information reflects all adjustments necessary for a fair presentation of the results for the interim period.All such adjustments are of a normal and recurring nature. The accompanying condensed consolidated financial statements are presented in accordance with the requirements of Form 10-Q and consequently do not include all of the disclosures normally required by accounting principles generally accepted in the United States of America or those normally made in the Registrant's annual report on Form 10-K.Accordingly, the reader of the Form 10-Q should refer to the Registrant's Form 10-K for the year ended December 31, 2006 for further information in this regard. 2 Community Trust Bancorp, Inc. Condensed Consolidated Balance Sheets (dollars in thousands) (unaudited) June 30 2007 December 31 2006 Assets: Cash and due from banks $ 80,135 $ 95,438 Federal funds sold 65,300 62,100 Cash and cash equivalents 145,435 157,538 Securities available-for-sale at fair value (amortized cost of $431,361 and $430,867, respectively) 425,058 425,851 Securities held-to-maturity at amortized cost (fair value of $35,314 and $39,015, respectively) 36,689 40,508 Loans held for sale 3,899 1,431 Loans 2,215,057 2,167,458 Allowance for loan losses (27,688 ) (27,526 ) Net loans 2,187,369 2,139,932 Premises and equipment, net 54,369 55,665 Federal Reserve Bank and Federal Home Loan Bank stock 28,038 28,027 Goodwill 65,059 65,059 Core deposit intangible (net of accumulated amortization of $5,270 and $4,953, respectively) 2,234 2,551 Bank owned life insurance 22,734 20,937 Other assets 29,946 32,262 Total assets $ 3,000,830 $ 2,969,761 Liabilities and shareholders’ equity: Deposits Noninterest bearing $ 436,702 $ 429,994 Interest bearing 1,928,236 1,911,173 Total deposits 2,364,938 2,341,167 Repurchase agreements 154,531 161,630 Federal funds purchased and other short-term borrowings 15,478 15,940 Advances from Federal Home Loan Bank 81,052 81,245 Long-term debt 61,341 61,341 Other liabilities 31,833 26,063 Total liabilities 2,709,173 2,687,386 Shareholders’ equity: Preferred stock, 300,000 shares authorized and unissued Common stock, $5 par value, shares authorized 25,000,000; shares outstanding 2007 – 15,217,330; 2006 – 15,158,176 76,087 75,791 Capital surplus 152,743 150,965 Retained earnings 66,924 58,879 Accumulated other comprehensive loss, net of tax (4,097 ) (3,260 ) Total shareholders’ equity 291,657 282,375 Total liabilities and shareholders’ equity $ 3,000,830 $ 2,969,761 See notes to condensed consolidated financial statements. 3 Community Trust Bancorp, Inc. Condensed Consolidated Statements of Income and Other Comprehensive Income (unaudited) Three Months Ended Six Months Ended June 30 June 30 (in thousands except per share data) 2007 2006 2007 2006 Interest income: Interest and fees on loans, including loans held for sale $ 43,194 $ 40,313 $ 85,381 $ 78,396 Interest and dividends on securities Taxable 4,632 5,163 9,277 9,603 Tax exempt 488 516 989 1,036 Interest and dividends on other equity investments 449 390 887 771 Other, including interest on federal funds sold 1,322 807 2,730 1,771 Total interest income 50,085 47,189 99,264 91,577 Interest expense: Interest on deposits 19,600 15,182 38,651 29,012 Interest on repurchase agreements and other short-term borrowings 2,175 2,439 4,333 4,285 Interest on advances from Federal Home Loan Bank 711 1,009 1,415 2,010 Interest on long-term debt 988 1,353 2,364 2,707 Total interest expense 23,474 19,983 46,763 38,014 Net interest income 26,611 27,206 52,501 53,563 Provision for loan losses 1,846 1,350 2,316 1,350 Net interest income after provision for loan losses 24,765 25,856 50,185 52,213 Noninterest income: Service charges on deposit accounts 5,330 5,309 10,134 9,861 Gains on sales of loans, net 316 316 612 620 Trust income 1,180 861 2,379 1,742 Loan related fees 867 488 1,888 1,112 Bank owned life insurance 240 218 472 492 Other 1,041 862 1,987 1,970 Total noninterest income 8,974 8,054 17,472 15,797 Noninterest expense: Salaries and employee benefits 11,100 10,823 22,214 21,788 Occupancy, net 1,642 1,699 3,402 3,471 Equipment 1,233 1,268 2,462 2,482 Data processing 1,166 865 2,316 1,786 Bank franchise tax 866 815 1,732 1,630 Legal and professional fees 814 689 1,567 1,316 Other 4,117 3,708 9,741 7,471 Total noninterest expense 20,938 19,867 43,434 39,944 Income before income taxes 12,801 14,043 24,223 28,066 Income taxes 3,943 4,151 7,343 8,406 Net income 8,858 9,892 16,880 19,660 Other comprehensive income, net of tax: Unrealized holding (losses) on securities available-for-sale (1,445 ) (2,467 ) (837 ) (2,918 ) Comprehensive income $ 7,413 $ 7,425 $ 16,043 $ 16,742 Basic earnings per share $ 0.58 $ 0.66 $ 1.11 $ 1.31 Diluted earnings per share 0.57 0.65 1.09 1.29 Dividends declared per share 0.27 0.26 0.54 0.52 Weighted average shares outstanding-basic 15,216 15,051 15,203 15,031 Weighted average shares outstanding-diluted 15,448 15,274 15,421 15,246 See notes to condensed consolidated financial statements. 4 Community Trust Bancorp, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) Six months ended June 30 (in thousands) 2007 2006 Cash flows from operating activities: Net income $ 16,880 $ 19,660 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 2,917 2,888 Stock based compensation 560 94 Provision for loan and other real estate losses 2,581 1,440 Gains on sale of mortgage loans held for sale (612 ) (620 ) Gains on sale of assets, net 116 33 Proceeds from sale of mortgage loans held for sale 34,256 31,458 Funding of mortgage loans held for sale (36,112 ) (32,843 ) Amortization of securities premiums, net 330 535 Change in cash surrender value of bank owned life insurance (406 ) (436 ) Changes in: Other liabilities 5,567 4,879 Other assets 1,754 1,273 Net cash provided by operating activities 27,831 28,361 Cash flows from investing activities: Securities available-for-sale: Proceeds from sales 46,700 53,900 Proceeds from prepayments and maturities 22,324 30,821 Purchase of securities (69,800 ) (166,132 ) Securities held-to-maturity: Proceeds from prepayments and maturities 3,770 3,818 Change in loans, net (51,018 ) (35,612 ) Purchase of premises, equipment, and other real estate (1,304 ) (1,845 ) Proceeds from sale of premises and equipment 0 2 Additional investment in other equity securities (11 ) (643 ) Redemption of investment in unconsolidated subsidiaries 1,841 0 Investment in unconsolidated subsidiaries (1,841 ) 0 Proceeds from sale of other real estate and other repossessed assets 1,465 1,462 Additions in other real estate owned (2 ) (56 ) Additional investment in bank owned life insurance (1,391 ) 0 Net cash used in investing activities (49,267 ) (114,285 ) Cash flows from financing activities: Change in deposits, net 23,771 43,915 Change in repurchase agreements and other short-term borrowings, net (7,561 ) 57,858 Payments on advances from Federal Home Loan Bank (193 ) (1,290 ) Payment for redemption of junior subordinated debentures (61,341 ) 0 Additional junior subordinated debentures 61,341 0 Issuance of common stock 1,514 1,602 Dividends paid (8,198 ) (7,802 ) Net cash provided by financing activities 9,333 94,283 Net increase (decrease) in cash and cash equivalents (12,103 ) 8,359 Cash and cash equivalents at beginning of period 157,538 122,211 Cash and cash equivalents at end of period $ 145,435 $ 130,570 See notes to condensed consolidated financial statements. 5 Community Trust Bancorp, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) Note 1 - Summary of Significant Accounting Policies In the opinion of management, the unaudited condensed consolidated financial statements include all adjustments (which consist of normal recurring accruals) necessary, to present fairly the condensed consolidated financial position as of June 30, 2007, the results of operations for the three and six months ended June 30, 2007 and 2006, and the cash flows for the six months ended June 30, 2007 and 2006.In accordance with accounting principles generally accepted in the United States of America for interim financial information, these statements do not include certain information and footnote disclosures required by accounting principles generally accepted in the United States of America for complete annual financial statements.The condensed consolidated balance sheet as of December 31, 2006 has been derived from the audited consolidated financial statements of Community Trust Bancorp, Inc. ("CTBI") for that period.The results of operations for the three and six months ended June 30, 2007 and 2006, and the cash flows for the six months ended June 30, 2007 and 2006, are not necessarily indicative of the results to be expected for the full year.For further information, refer to the consolidated financial statements and footnotes thereto for the year ended December 31, 2006, included in CTBI's Annual Report on Form 10-K. Principles of Consolidation – The unaudited condensed consolidated financial statements include the accounts of CTBI and its separate and distinct, wholly owned subsidiaries Community Trust Bank, Inc. (the “Bank”) and Community Trust and Investment Company.All significant intercompany transactions have been eliminated in consolidation. Reclassifications – Certain reclassifications considered to be immaterial have been made in the prior year consolidated financial statements to conform to current year classifications. New Accounting Standards– ØAccounting for Uncertainty in Income Taxes – In July 2006, the Financial Accounting Standards Board ("FASB") issued Interpretation No. 48 ("FIN 48"), Accounting for Uncertainty in Income Taxes - An Interpretation of FASB Statement No. 109.FIN 48 clarifies the accounting for uncertainty in income taxes recognized in accordance with FASB Statement No. 109, Accounting for Income Taxes.This statement also prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.The evaluation of a tax position in accordance with this statement is a two-step process.The first step is a recognition process to determine whether it is more likely than not that a tax position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position.The second step is a measurement process whereby a tax position that meets the more likely than not recognition threshold is calculated to determine the amount of benefit to recognize in the financial statements.FIN 48 is effective for fiscal years beginning after December 15, 2006.CTBI adopted the provisions of FIN 48 on January 1, 2007.The cumulative effect of applying the provisions of this statement was recognized as a $0.6 million adjustment to the beginning balance of retained earnings.An additional $28 thousand increase to the FIN 48 liability was charged to current income tax expense during the quarter ended March 31, 2007.The FIN 48 liability is carried in other liabilities in the condensed consolidated balance sheet as of June 30, 2007.Approximately $0.2 million in FIN 48 liability is relative to state nexus issues.It is anticipated that these issues can be resolved through the filing of amended state tax returns, and management expects that these amended returns will be filed within the next nine months.CTBI is subject to taxation in the United States and various state and local jurisdictions.For federal tax purposes, CTBI’s tax years for 2003 through 2006 are subject to examination by the tax authorities.For state and local tax purposes, CTBI’s tax years for 2002 through 2006 are subject to examination by the tax authorities.CTBI currently recognizes interest and penalties accrued related to unrecognized tax benefits in income tax expense. 6 ØFair Value Measurements – In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"), which provides guidance on how to measure assets and liabilities that use fair value.SFAS 157 will apply whenever another generally accepted accounting principle standard requires (or permits) assets or liabilities to be measured at fair value but does not expand the use of fair value to any new circumstances.This statement also will require additional disclosures in both annual and quarterly reports.SFAS 157 will be effective for financial statements issued for fiscal years beginning after November 15, 2007, and will be adopted by CTBI beginning in the first quarter of 2008.CTBI is currently evaluating the potential impact this statement may have on its financial position and results of operations, but does not believe the impact of the adoption will be material. ØFair Value Option for Financial Assets and Financial Liabilities – In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, The Fair Value Option for Financial Assets and Financial Liabilities ("SFAS 159"), which permits entities to choose to measure many financial instruments and certain other items at fair value.The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities using different measurement techniques.SFAS 159 requires additional disclosures related to the fair value measurements included in the entity's financial statements.This statement is effective for financial statements issued for fiscal years beginning after Nov. 15, 2007.Accordingly, CTBI will adopt SFAS 159 in the first quarter of 2008.CTBI is currently evaluating the potential impact this statement may have on its financial position and results of operations, but does not believe the impact of the adoption will be material. Note 2 – Stock-Based Compensation CTBI’s compensation expense related to stock option grants was $109 thousand and $339 thousand, respectively, for the three and six months ended June 30, 2007, compared to $161 thousand and $321 thousand, respectively for the three and six months ended June 30, 2006.As of June 30, 2007, there was a total of $2.3 million of unrecognized compensation expense related to unvested stock option awards that will be recognized as expense as the awards vest over a weighted average period of 1.7 years compared to $1.8 million of unrecognized compensation at June 30, 2006. There were no options granted during the three months ended June 30, 2007 or 2006.However, there were 109,304 and 116,900 options granted during the six months ended June 30, 2007 and 2006, respectively.The fair value of options granted during the six months ended June 30, 2007 and 2006, was established at the date of grant using a Black-Scholes option pricing model with the weighted average assumptions as follows: Six Months Ended June 30 2007 2006 Expected dividend yield 2.77 % 3.21 % Risk-free interest rate 4.81 % 4.53 % Expected volatility 33.50 % 36.39 % Expected term (in years) 7.5 7.5 Weighted average fair value of options $ 12.74 $ 10.51 Note 3 – Securities Securities are classified into held-to-maturity and available-for-sale categories.Held-to-maturity securities are those that CTBI has the positive intent and ability to hold to maturity and are reported at amortized cost.Available-for-sale securities are those that CTBI may decide to sell if needed for liquidity, asset-liability management or other reasons.Available-for-sale securities are reported at fair value, with unrealized gains or losses included as a separate component of equity, net of tax. 7 The amortized cost and fair value of securities at June 30, 2007 are summarized as follows: Available-for-Sale (in thousands) Amortized Cost Fair Value U.S. Treasury and government agencies $ 20,299 $ 20,311 State and political subdivisions 42,781 42,896 U.S. government sponsored agencies and mortgage-backed pass through certificates 224,530 218,990 Collateralized mortgage obligations 1 1 Total debt securities 287,611 282,198 Marketable equity securities 143,750 142,860 Total available-for-sale securities $ 431,361 $ 425,058 Held-to-Maturity (in thousands) Amortized Cost Fair Value State and political subdivisions $ 2,755 $ 2,563 U.S. government sponsored agencies and mortgage-backed pass through certificates 33,934 32,751 Total held-to-maturity securities $ 36,689 $ 35,314 The amortized cost and fair value of securities as of December 31, 2006 are summarized as follows: Available-for-Sale (in thousands) Amortized Cost Fair Value U.S. Treasury and government agencies $ 20,291 $ 20,491 State and political subdivisions 44,887 45,562 U.S. government sponsored agencies and mortgage-backed pass through certificates 245,038 239,590 Collateralized mortgage obligations 1 1 Other debt securities 20,000 19,557 Total debt securities 330,217 325,201 Marketable equity securities 100,650 100,650 Total available-for-sale securities $ 430,867 $ 425,851 Held-to-Maturity (in thousands) Amortized Cost Fair Value State and political subdivisions $ 3,068 $ 2,832 U.S. government sponsored agencies and mortgage-backed pass through certificates 37,440 36,183 Total held-to-maturity securities $ 40,508 $ 39,015 8 Note 4 – Loans Major classifications of loans are summarized as follows: (in thousands) June 30 2007 December 31 2006 Commercial construction $ 131,794 $ 133,902 Commercial secured by real estate 662,272 632,881 Commercial other 335,566 337,075 Real estate construction 55,030 50,588 Real estate mortgage 586,923 579,197 Consumer 434,940 422,291 Equipment lease financing 8,532 11,524 Total loans $ 2,215,057 $ 2,167,458 Activity in the allowance for loan and lease losses was as follows: Six Months Ended June 30 (in thousands) 2007 2006 Allowance balance at January 1 $ 27,526 $ 29,506 Additions to allowance charged against operations 2,316 1,350 Recoveries credited to allowance 1,340 1,874 Losses charged against allowance (3,494 ) (4,916 ) Allowance balance at June 30 $ 27,688 $ 27,814 Note 5 – Borrowings Short-term debt consists of the following: (in thousands) June 30 2007 December 31 2006 Subsidiaries: Repurchase agreements $ 154,531 $ 161,630 Federal funds purchased 15,478 15,940 Total short-term debt $ 170,009 $ 177,570 Effective April 28, 2007, the Corporation entered into a revolving note agreement for a line of credit in the amount of $12 million, all of which is currently available to meet any future cash needs.The agreement will mature on April 30, 2008. All federal funds purchased and the majority of repurchase agreements mature and reprice daily.The average rates paid for federal funds purchased and repurchase agreements on June 30, 2007 were 5.13% and 4.91%, respectively. Federal Home Loan Bank advances consisted of the following monthly amortizing and term borrowings: (in thousands) June 30 2007 December 31 2006 Monthly amortizing $ 1,052 $ 1,245 Term 80,000 80,000 $ 81,052 $ 81,245 9 The advances from the Federal Home Loan Bank that require monthly principal payments were due for repayment as follows: Principal Payments Due by Period at June 30, 2007 (in thousands) Total Within 1 Year 2 Years 3 Years 4 Years 5 Years After 5 Years Outstanding advances, weighted average interest rate – 4.27% $ 1,052 $ 258 $ 102 $ 634 $ 8 $ 8 $ 42 The term advances that require the total payment to be made at maturity follow: (in thousands) June 30 2007 December 31 2006 Advance #145, 3.31%, due 8/30/07 $ 40,000 $ 40,000 Advance #146, 3.70%, due 8/30/08 40,000 40,000 $ 80,000 $ 80,000 The advances are collateralized by Federal Home Loan Bank stock of $23.7 million and certain first mortgage loans totaling $101.3 million as of June 30, 2007.Advances totaling $81.1 million at June 30, 2007 had fixed interest rates ranging from 1.00% to 6.20% with a weighted average rate of 3.51%.The advances are subject to restrictions or penalties in the event of prepayment. Long-term debt consists of the following: (in thousands) June 30 2007 December 31 2006 Junior subordinated debentures, 9.00%, due 3/31/27 $ 0 $ 35,568 Junior subordinated debentures, 8.25%, due 3/31/32 0 25,773 Junior subordinated debentures, 6.52%, due 6/1/37 61,341 0 Total long-term debt $ 61,341 $ 61,341 On March 31, 2007, CTBI issued $61.3 million in junior subordinated debentures to a newly formed unconsolidated Delaware statutory trust subsidiary which in turn issued $59.5 million of capital securities in a private placement to institutional investors.The debentures, which mature in 30 years but are redeemable at par at CTBI's option after five years, were issued at a rate of 6.52% until June 1, 2012, and thereafter at a floating rate based on the three-month LIBOR plus 1.59%.The underlying capital securities were issued at the equivalent rates and terms.The proceeds of the debentures were used to fund the redemption on April 2, 2007 of all CTBI's outstanding 9.0% and 8.25% junior subordinated debentures in the total amount of $61.3 million. 10 Note 6 – Earnings Per Share The following table sets forth the computation of basic and diluted earnings per share: Three Months Ended Six Months Ended June 30 June 30 (in thousands) 2007 2006 2007 2006 Numerator: Net income $ 8,858 $ 9,892 $ 16,880 $ 19,660 Denominator: Basic earnings per share: Weighted average shares 15,216 15,051 15,203 15,031 Diluted earnings per share: Effect of dilutive stock options 232 223 218 215 Adjusted weighted average shares 15,448 15,274 15,421 15,246 Earnings per share: Basic earnings per share $ 0.58 $ 0.66 $ 1.11 $ 1.31 Diluted earnings per share 0.57 0.65 1.09 1.29 Options to purchase 106,462 common shares for both the three months and six months ended June 30, 2007 were excluded from the diluted calculations above because the exercise prices on the options were greater than the average market price for the period.No common shares for the three months and six months ended June 30, 2006 were excluded from the diluted calculations. Note 7 – Fair Market Value of Financial Instruments The following schedule shows the estimated fair value of each class of financial instruments for which it is practicable to estimate that value: (in thousands) June 30 2007 December 31 2006 Carrying Amount Estimated Fair Value Carrying Amount Estimated Fair Value Financial assets: Cash and cash equivalents $ 145,435 $ 145,435 $ 157,538 $ 157,538 Securities 461,747 460,372 466,359 464,866 Loans (net of ALLL) 2,187,369 2,155,421 2,139,932 2,104,378 Loans held for sale 3,899 3,942 1,431 1,451 Federal Reserve Bank stock 4,301 4,301 4,290 4,290 Federal Home Loan Bank stock 23,737 23,737 23,737 23,737 Accrued interest receivable 17,218 17,218 17,321 17,321 Capitalized mortgage servicing rights 3,588 3,588 3,390 3,416 $ 2,847,294 $ 2,814,014 $ 2,813,998 $ 2,776,997 Financial liabilities: Deposits $ 2,364,938 $ 2,352,442 $ 2,341,167 $ 2,341,474 Short-term borrowings 170,009 170,235 177,570 177,853 Advances from Federal Home Loan Bank 81,052 79,356 81,245 78,281 Long-term debt 61,341 61,341 61,341 60,415 Accrued interest payable 13,240 13,240 7,241 7,241 $ 2,690,580 $ 2,676,614 $ 2,668,564 $ 2,665,264 The changes in the estimated fair values from December 31, 2006 to June 30, 2007 are due to interest rate changes and not impairment of any financial instruments. 11 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview Community Trust Bancorp, Inc. (“CTBI”) is a bank holding company headquartered in Pikeville, Kentucky.At June 30, 2007, CTBI owned one commercial bank and one trust company.Through its subsidiaries, CTBI has seventy-nine banking locations in eastern, northeast, central, and south central Kentucky and southern West Virginia, and five trust offices across Kentucky.CTBI had total assets of $3.0 billion and total shareholders’ equity of $291.7 million as of June 30, 2007.CTBI’s common stock is listed on NASDAQ under the symbol CTBI.Current market participants are Howe Barnes Hoefer & Arnett, Inc.; Goldman, Sachs & Co.; UBS Securities, LLC; Knight Equity Markets, L.P.;Sandler O'Neill & Partners; Morgan Stanley & Co., Inc.; Lehman Brothers, Inc.; Citadel Derivatives Group, LLC; Keefe, Bruyette & Woods, Inc.; Susquehanna Capital Group; J.J.B. Hilliard, W.L. Lyons; Citigroup Global Markets, Inc.; and FTN Midwest Securities Corp. CTBI entered into an agreement and plan of merger with Eagle Fidelity, Inc. on May 31, 2007.Based on the closing price on August 1, 2007 of CTBI's common stock, the per share consideration under the agreement and plan of merger with Eagle Fidelity, Inc. would be $37.68 per share.On June 21, 2007, a third party made a tender offer with certain conditions to the shareholders of Eagle Fidelity, Inc. to purchase their stock for $45 cash per share.The outcome of this action is unknown at this time. Critical Accounting Policies and Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires the appropriate application of certain accounting policies, many of which require us to make estimates and assumptions about future events and their impact on amounts reported in our consolidated financial statements and related notes.Since future events and their impact cannot be determined with certainty, the actual results will inevitably differ from our estimates.Such differences could be material to the consolidated financial statements. We believe the application of accounting policies and the estimates required therein are reasonable.These accounting policies and estimates are constantly reevaluated, and adjustments are made when facts and circumstances dictate a change.Historically, we have found our application of accounting policies to be appropriate, and actual results have not differed materially from those determined using necessary estimates. Our accounting policies are more fully described in the consolidated financial statements and footnotes thereto for the year ended December 31, 2006, included in CTBI's Annual Report on Form 10-K.We have identified the following critical accounting policies: Loans –Loans with the ability and the intent to be held until maturity and/or payoff are reported at the carrying value of unpaid principal reduced by unearned interest and an allowance for loan and lease losses.Income is recorded on the level yield basis.Interest accrual is discontinued when management believes, after considering economic and business conditions, collateral value, and collection efforts, that the borrower’s financial condition is such that collection of interest is doubtful.Any loan greater than 90 days past due must be well secured and in the process of collection to continue accruing interest.Cash payments received on nonaccrual loans generally are applied against principal, and interest income is only recorded once principal recovery is reasonably assured.Loans are not reclassified as accruing until principal and interest payments are brought current and future payments appear reasonably certain. Loan origination and commitment fees and certain direct loan origination costs are deferred and the net amount amortized over the life of the related loans, leases, or commitments as a yield adjustment. 12 Allowance for Loan and Lease Losses –We maintain an allowance for loan and lease losses ("ALLL") at a level that is appropriate to cover estimated credit losses on individually evaluated loans determined to be impaired, as well as estimated credit losses inherent in the remainder of the loan and lease portfolio.Since arriving at an appropriate ALLL involves a high degree of management judgment, we use an ongoing quarterly analysis to develop a range of estimated losses.In accordance with accounting principles generally accepted in the United States, we use our best estimate within the range of potential credit loss to determine the appropriate ALLL.Credit losses are charged and recoveries are credited to the ALLL. We utilize an internal risk grading system for commercial credits.Those larger commercial credits that exhibit probable or observed credit weaknesses are subject to individual review.The borrower’s cash flow, adequacy of collateral coverage, and other options available to CTBI, including legal remedies, are evaluated.The review of individual loans includes those loans that are impaired as provided in Statement of Financial Accounting Standards ("SFAS") No. 114, Accounting by Creditors for Impairment of a Loan.We evaluate the collectibility of both principal and interest when assessing the need for loss provision.Historical loss rates are applied to other commercial loans not subject to specific allocations.Management analyzes the average, maximum, minimum, and median historical loss rates for the previous eight quarters and determines the most likely loss rate to apply by comparing these to migration analysis, which computes the net charge-off experience on loans according to their internal risk grade, and other market factors. Homogenous loans, such as consumer installment, residential mortgages, and home equity lines are not individually risk graded.The associated ALLL for these loans is measured under SFAS No. 5, Accounting for Contingencies.The ALLL allocation for these pools of loans is established based on the average, maximum, minimum, and median loss ratios over the previous eight quarters. Historical loss rates for commercial and retail loans are adjusted for significant factors that, in management’s judgment, reflect the impact of any current conditions on loss recognition.Factors that we consider include delinquency trends, current economic conditions and trends, strength of supervision and administration of the loan portfolio, levels of underperforming loans, level of recoveries to prior year's charge offs, trend in loan losses, industry concentrations and their relative strengths, amount of unsecured loans and underwriting exceptions.These factors are reviewed quarterly and a weighted range developed with a "most likely" scenario determined.The total of these weighted factors is then applied against the total portfolio and the ALLL is adjusted accordingly. Loans Held for Sale – Mortgage loans originated and intended for sale in the secondary market are carried at the lower of cost or estimated market value in the aggregate.Net unrealized losses, if any, are recognized in a valuation allowance by charges to income. Premises and Equipment– Premises and equipment are stated at cost less accumulated depreciation and amortization.Capital leases are included in premises and equipment at the capitalized amount less accumulated amortization.Premises and equipment are evaluated for impairment on a quarterly basis. Depreciation and amortization are computed primarily using the straight-line method.Estimated useful lives range up to 40 years for buildings, 2 to 10 years for furniture, fixtures, and equipment, and up to the lease term for leasehold improvements.Capitalized leased assets are amortized on a straight-line basis over the lives of the respective leases. Goodwill and Core Deposit Intangible –We evaluate total goodwill and core deposit intangible for impairment, based upon SFAS No. 142, Goodwill and Other Intangible Assets and SFAS No. 147, Acquisitions of Certain Financial Institutions, using fair value techniques including multiples of price/equity.Goodwill and core deposit intangible are evaluated for impairment on an annual basis or as other events may warrant. Amortization of core deposit intangible is estimated at approximately $0.6 million annually for the next four years and approximately $0.3 million in year five. 13 Income Taxes– Income tax expense is based on the taxes due on the consolidated tax return plus deferred taxes based on the expected future tax consequences of temporary differences between carrying amounts and tax bases of assets and liabilities, using enacted tax rates. Earnings Per Share ("EPS")– Basic EPS is calculated by dividing net income available to common shareholders by the weighted average number of common shares outstanding. Diluted EPS adjusts the number of weighted average shares of common stock outstanding by the dilutive effect of stock options as prescribed in SFAS No. 123R. Segments
